Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 15/893,620 filed on 02/10/2018.  Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 42, the recitation of “a member” constitutes a double inclusion since “a member” was previously recited in line 30.
Claim 1, line 47, the recitation of “a member” constitutes a double inclusion since “a member” was previously recited in line 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Kosugi (Pub. No. US 2009/0205455).
 Kosugi shows a transmission (Fig. 2) capable of shifting to a plurality of gear stages and configured to transfer rotation of a main shaft (22) to a counter shaft (23) at each of the plurality of gear stages, the main shaft being rotatable by a power source (12), the transmission comprising: 
a plurality of gears (45-48) including a plurality of first gears disposed on the main shaft and a plurality of second gears (41-44) disposed on the counter shaft, the plurality of second gears being fixed relative to the plurality of first gears to be always meshing with the plurality of first gears, the number of the plurality of first gears being equal to the number of the plurality of gear stages, and the number of the plurality of second gears being equal to the number of the plurality of first gears; 
a slider (550, 560, 513, 524) positioned on one of the main shaft or the counter shaft, the slider configured to move in an axial direction of the one of the main shaft or the counter shaft, the slider having first dog portions (dogs that engaged to gear dogs 61-66), configured to rotate always in synchronization with the one of the main shaft or the counter shaft; 
an electric motor (inherent); 

a selector (28 a-c) that causes the slider to move in the axial direction of the one of the main shaft or the counter shaft with rotation of the shift drum; and 
a control section (100) that controls the electric motor, wherein 
the plurality of first gears or the plurality of second gears disposed on the one of the main shaft or the counter shaft have second dog portions (61-66) configured to mesh with the first dog portions of the slider, 
the shift drum has, on an outer peripheral surface thereof, a guide groove including a linear portion extending circumferentially and a tilt portion that tilts relative to the linear portion, each respective tilt portion corresponding to a gear stage change being arranged at an angle of less than 60 degrees relative to a respective adjacent linear portion (see Fig. 6B).

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658